DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The TrackOne Request, filed May 3, 2022, was granted June 7, 2022.  Therefore, this application will be accorded special status.

Election/Restrictions
Applicant’s election without traverse of Group I (originally claims 1-30 and 39-41, amended claims 42-64) in the reply filed on November 8, 2022 is acknowledged.
Claim 65 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2022.

Information Disclosure Statement
The Information Disclosure Statement filed June 23, 2022 has been considered.

Specification
The use of the terms DEEPVENT® at paragraph [0066], THERMOSEQUENAS™ at paragraph [0066] , SEQUENASE™ at paragraph [0066], AMPLITAQ® at paragraph [0066], SYBR® at paragraphs [0069] and [0070], SYTOX™ at paragraph [0069], YOYO™ at paragraphs [0069] and [0070], POPO™ at paragraph [0069], TOTO™ at paragraph [0069], JOJO™ at paragraph [0069], LOLO™ at paragraph [0069], BOBO™ at paragraph [0069], PO-PRO™ at paragraph [0069], BO-PRO™ at paragraph [0069], TO-PRO™ at paragraph [0069], JO-PRO™ at paragraph [0069], LO-PRO™ at paragraph [0069], YO-PRO™ at paragraph [0069], PICOGREEN™ at paragraph [0069], OLIGREEN™ at paragraph [0069], RIBOGREEN™ at paragraph [0069], SYTO™ at paragraph [0069], DYLIGHT® at paragraph [0069], CELLTRACKER™ at paragraph [0069],EVAGREEN® at paragraph [0070], QSY™ at paragraph [0071], BLACK HOLE QUENCER™ at paragraph [0071], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 56 is objected to because of the following informalities:  
At claim 56, lines 2-3, “, and/or pancreatic adenocarcinomas” should be deleted, since the term is repeated. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.,
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  “one or more genomic regions are configured to be edited to facilitate said re-programming of said cell type” in claim 42 and claim 64.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the claimed functions of being edited to facilitate said re-programming of cell types.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following claim limitations invoke 35 U.S.C. § 112(f)/sixth paragraph:  “one or more genomic regions are configured to be edited to facilitate said re-programming of said cell type.”  
The specification is devoid of adequate structures to perform the claimed functions.  First, it is noted that the specification does not explicitly disclose how or by what apparatuses the claimed functions of configuring  genomic regions of a cell to be edited.  In addition, the claimed feature of configuring a genomic region to be edited is not defined as pertaining to either the nucleic acids of the genomic region or to a computer program that is able to determine the genomic regions that are to be edited.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures would perform the claimed function.  Therefore, claims 42-64 are indefinite, and are rejected under 35 U.S.C. § 112(b)/second paragraph.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 42-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
42 is directed to methods for identifying one or more genomic regions that facilitate re-programming of a cell from one phenotypic state to another, the method comprising providing a single-cell ribonucleic acid (RNA) sequence data for a plurality of diseased cells and a plurality of normal cells of a cell type; mapping the single-cell RNA sequence data for the plurality of diseased cells and the plurality of normal cells into a latent space corresponding to a plurality of phenotypic states of the cell type; identifying, based at least in part on a topology of the latent space, the one or more genomic regions that facilitate re-programming of the cell type between a first phenotypic state and a second phenotypic state of the plurality of phenotypic states, wherein the one or more genomic regions are configured to be edited to facilitate said re-programming of the cell type between said first phenotypic state and the second phenotypic state; and electronically outputting said one or more genomic regions.  However, the claims do not include elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exceptions as outlined below.

Subject Matter Eligibility Test for Products and Processes — Claim 42
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES
Claims 42 is directed to a method for identifying genomic regions that facilitate re-programming of a cell from one phenotypic state to another. Thus, the claims are directed to a statutory category (e.g., a process).

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
Abstract ideas and laws of nature have been identified by the courts by way of example, including mental processes and natural correlations. The claims recite four judicial exceptions. 1) Claims 42 and 64, include providing single-cell RNA sequence data for diseased and normal cells.  In this case “providing single-cell RNA sequence data for diseased and normal cells” is recited as such a broad and high level of generality that the providing could be practically performed in the human mind, such as by printing out an RNA sequence. 2) Claims 42 and 64 include  mapping the single-cell RNA sequence data for the diseased and normal cells into a latent space corresponding to a plurality of phenotypic states of a cell type.  In this case, “mapping” can be performed in the human mind.  Even if the molecular features were more complex, such as a gene expression signature, the “mapping” can merely be a visual comparison between two gene expression signatures, which could be performed by the human mind.  3) Claims 42 and 64 also recite identifying, base at least in part on a topology of the latent space, one or more genomic regions that facilitate re-programming of the cell types. “Identifying” in this case is based on the latent space topology a mental step of “identifying.”  4) Claims 42 and 64 recite that the genomic regions are electronically outputted, which could be merely a display of sequence data.
In addition, dependent claims 43-47 recite that the mapping uses a dimensionality reduction algorithm, and recites particular types of such an algorithm.
Dependent claims 48-49 recite that the identifying comprises conduiting non-linear cell trajectory reconstruction on the latent space to construct an inferred maximum likelihood progression trajectory between the phenotypic states, and using probabilistic inference to identify the genomic regions that facilitate re-programming the cell types between the phenotypic states.
Claim 51 recites that prior to mapping, low-frequency genomic regions from the RNA sequence data for the diseased and normal cells.
Claims 54-58 recite use of an anomaly detection algorithm to measure a quantity of a shift in the latent space of the cell, as well as the types of algorithms that can be used.
Claim 59 recites measuring a Euclidean distance of a shift in the latent space of the cell.
Claim 60 recites measuring a quantity of a shift in the latent space of the cells and ranking genes for therapeutic targeting using the measured quantities.
Claim 61 recites using a density estimation function to measure a quantity of shift in the latent space of the cell.

Step 2A, Prong Two - Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. In this case, the method steps recite mental processes (providing RNA sequence data; mapping the RNA sequence data; identifying the one or more genomic regions based on latent space topology; and outputting data relating to the genomic regions, as well as use of a variety of algorithms for measuring certain parameters), but do not recite any other elements that would integrate them into a practical application. 
 	However, there are no steps that, integrate the judicial exceptions into a practical application. Finally, although the claim recites “a method for identifying one or more genomic regions that facilitate re-programming of a cell from one phenotypic state to another”, this intended use is recited at such a broad level and is not particular to any type of disease state or treatment that it is does not impart a meaningful limitation to the judicial exceptions (see MPEP 2106.04(d)(2) for guidance on prophylaxis or treatment).

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself. The claim as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). However, the additional elements, individually and in combination, do not amount to "significantly more."  Claims 52 and 53 recite that the genomes of the cells are edited using a variety of editing systems, including CRISPR, CRISPRi, CRISPRa, RNAi, or shRNA systems, which are well-known in the art.  Claim 56 recites that the cell type can be normal or cancerous pancreatic cells. Therefore, manipulating cell genomes and gene transcription of cancer and normal cells using such editing systems was well-known and conventional at the time the claimed invention was effectively filed as described in Yellen et al. (U.S. Patent Application Publication No. 2018/0257075, published September 13, 2018, and cited in the Information Disclosure Statement filed June 23, 2022).  Yellen discloses that systems such as CRISPR, CRISPRi, CRISPRa, RNAi, and shRNA can be used to edit cells to provide for re-programming of cells from one phenotypic type to another phenotypic type (paragraphs [0071], [0193], [0208] and [0210]).  Yellen further discloses that the cells can be of a variety of types including cancer cells and normal cells, and that these cells can be isolated from the pancreas (paragraph [0071]).  Therefore, the claim does not amount to something significantly more than the judicial exceptions. 
Further, without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory. In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea. The hardware recited by the system claims do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” (see Alice Corp v. CLS Bank Int’l 573 U.S. (2014)).  Further, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).2
In summation, the limitations of the claims, individually, and in ordered combination as a whole, do not rise to the level of significantly more than the judicial exception identified above, the claims do not provide for integration into a practical application of the judicial exception, and are therefore not deemed to be patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 42-64 are rejected under 35 U.S.C. 103 as being unpatentable over Yellen et al. (U.S. Patent Application Publication No. 2018/0257075, published September 13, 2018, and cited in the Information Disclosure Statement filed June 23, 2022 in view of Stamatoyannopoulos et al. (PCT Patent Application Publication No. 2019/018693, published January 24, 2019, filed July 19, 2018, claiming priority to U.S. Provisional Patent Application No. 62/534,679, filed July 19, 2017, and cited in the Information Disclosure Statement filed June 23, 2022).
Yellen discloses a method for identifying one or more genomic regions that facilitate re-programming of a cell from one phenotypic state to another (paragraphs [0071] and [0106]).  Yellen discloses that the method comprises providing single-cell ribonucleic acid (RNA) sequence data for a plurality of diseased cells and a plurality of normal cells of a cell type (e.g., adherent and non-adherent eukaryotic cells ,mammalian cells, primary and immortalized human cells or cell lines, primary and immortalized rodent cells or cell lines, cancer cells, normal or diseased human cells from different organs or tissue type including pancreatic cells (paragraphs [0013] and [0071].  Yellen discloses that the method includes identifying the one or more genomic regions that facilitate re-programming of the cell type between a first phenotypic state and a second phenotypic state of a plurality of phenotypic states, with the one or more genomic regions configured to be edited to facilitate reprogramming of  the cell type between the first phenotypic state and the second phenotypic state (e.g., analyzing the secretion of single cells, changes in their gene expression profiles in real time, and their response to different drugs and drug cocktail; a magnetophoretic single cell sorting platform can be used to organize a discrete number of different types of single cells into each of the compartments, which may occur at different times, and in different combinations of cell types and cell numbers...reprogramming of cell states (paragraph [0208]).  Yellen discloses analyzing gene expression changes in cell type with fluorescent gene reporters engineered into the single cells, which allows for genes to be engineered into single cells; thus, a change in expression can be actively monitored through a change in the fluorescent state of a single cell (paragraph [0210]).  Yellen discloses that his will allow analysis of early expression changes shortly after activation of specific transcription processes (paragraph [0210]).  Yellen discloses use of CRISPR to edit the genes of cell type (paragraph [0210]).  Yellen discloses electronically outputting the identified one or more genomic regions (paragraph [0164]).  Yellen discloses teaches identifying comprises conducting non-linear cell trajectory reconstruction on an inferred maximum likelihood progression trajectory between the phenotypic states (paragraphs [0071] and [0208]-[0210]).  Yellen discloses that based on the inferred maximum likelihood progression trajectory, using probabilistic inference to identify the one or more genomic regions that facilitate re-programming of the cell type between the phenotypic states (paragraph [0071]).  
Yellen discloses that conducting the non-linear cell trajectory reconstruction comprises applying the reverse graph embedding algorithm to the latent space (paragraphs [0013] and [0200]).  
Yellen discloses that the first phenotypic state is cancer and the second phenotypic state is a wild-type state (paragraphs [0071] and [0291]-[0292]).  
Yellen discloses using a genomic editing unit to edit the respective genomic region to facilitate re-programming of a cell between phenotypic states (paragraphs (0071], [0193],and [0210]).
Yellen discloses that the genomic editing unit can be a CRISPR system, a CRISPRi system, a CRISPRa system, an RNAi system, and an shRNA system (paragraphs [019]), [0208],and [0210]).
Yellen discloses using the genomic editing unit to edit each of the one or more genomic regions to facilitate re-programming of the cells between phenotypic states (paragraphs [0071] and [0292]).
Yellen discloses that the cell type can be a pancreatic cell (paragraphs (0071] and [0292]).
Yellen discloses that the diseased cells can be cancer cells (paragraphs [0071] and [0292]).
Yellen discloses that the  plurality of diseased and normal cells can be from primary cell lines, human organoids, and animal models (paragraphs [0071]and [0292]).
Yellen discloses generating the single-cell RNA sequence data for a plurality of diseased and normal cells of a cell type (paragraphs [0071] and [0292]).
Yellen discloses that the second phenotypic state is an intermediate state (paragraphs [0181], [0208], [0210], and[0215]).
Yellen discloses that the  intermediate state is a precancerous or a less malignant state (paragraphs [0181], [0208], [0210}, and [0215]).
Yellen discloses identifying one or more therapeutic targets to treat a disease associated with the first phenotypic state based on the one or more genomic regions (paragraphs[0185]-[0186 and [0287]).
Yellen discloses identifying one or more first genomic regions that facilitate re-programming of
the cell types between the phenotypic states and that the one or  more first genomic regions are configured to be edited in order to facilitate re-programming of the cell types between the phenotypic states  (paragraphs [0181], [0208], [0210], and [0215]).  Yellen discloses identifying the one or more second genomic regions that facilitate re-programming of the cell types between the intermediate phenotypic state and the second phenotypic state (paragraphs {0181], [0208], [0210],and  [0215]).
Yellen fails to disclose or suggest mapping using a supervised dimensionality reduction algorithm for analyzing single-cell RNA sequence data for a plurality of diseased and normal cells into a latent space corresponding to a plurality of phenotypic states of the cell type, based at least in part on a topology of the latent space and measuring, using an anomaly detection algorithm, a quantity of a shift in the latent space of the cells as a result of using the genomic editing unit to edit the respective genomic region.  
 	Stamatoyannopoulos discloses analysis of the genomic regions and RNA sequence data based at least in part on a topology of the latent space (paragraphs [0078], [00108]-[00111], [00133], and [00142]-[00144]).
Stamatoyannopoulos discloses using a supervised dimensionality reduction algorithm for analysis of single-cell RNA sequence data for diseased and normal cells into a latent space corresponding a plurality of phenotypic states for a  cell type (paragraphs [0046], [0078], [00108]-[00111], [00133], (00142]-(00144], and [00185]).  Stamatoyannopoulos discloses that this is based at least on a topology of the latent space (paragraphs [0046], [0078], [00108]-[00111], [00133], (00142]-(00144], and [00185]).  
Stamatoyannopoulos discloses measuring a quantity of shift in the latent space of the cells as a result of using the genomic editing unit on the genomic regions using an anomaly detection algorithm 
(paragraphs [0057], [0060], [0095], [00101], and 00149]).
Stamatoyannopoulos discloses that using a supervised dimensionality reduction algorithm is a variable auto-encoder (paragraph [00211]).
Stamatoyannopoulos discloses that mapping comprises using a dimensionality reduction algorithm (paragraphs [0094] and [0097]).
Stamatoyannopoulos discloses that the dimensionality reduction algorithm comprises a uniform manifold approximation and projection (UMAP) algorithm (paragraphs [0094] and [0097)).  Stamatoyannopoulos discloses that the  UMAP algorithm is a supervised UMAP algorithm that is trained on single-cell RNA sequence data of pure cells (paragraphs [0094] and {0097)).
Stamatoyannopoulos discloses that the UMAP algorithm has been trained using a minimum distance of about 0.025-0.25 (paragraphs [0094}, [0097], and [0028]-[00210]). 
Stamatoyannopoulos discloses the latent space (paragraphs [0078], [00108]-[00111], [00133], and [00142]-[00144]).
Stamatoyannopoulos discloses that, prior to mapping, removing low-frequency genomic regions from the single-cell RNA sequence data for the diseased and normal cells (paragraphs [0078], [00108]-[00111], [00133], and [00142]-[00144]).
Stamatoyannopoulos discloses that the anomaly detection algorithm has been trained on latent space profiles of a plurality of cell types (paragraphs [0057], [0060], and [00101]).
Stamatoyannopoulos discloses that the cell types can be pancreatic ductal cells, pancreatic acinar cells, and/or pancreatic adenocarcinomas (paragraphs [0057] and [O060]).
Stamatoyannopoulos discloses that the anomaly detection algorithm comprises one or more of a density-based technique, a subspace-based outlier detection, a correlation-based outlier detection, a tensor-based outlier detection, a support vector machine(SVM), a single-class vector machine, support vector data description, a neural network, a Bayesian network, a hidden Markov model (HMM), a
cluster analysis-based outlier detection, deviation from association rules and frequent item sets, fuzzy logic-based outlier detection, and an ensemble technique (paragraphs [0011], [0085], [00101], and [00142]).
Stamatoyannopoulos discloses that the anomaly detection algorithm is a support vector machine (SVM), a density-based technique, a k-nearest neighbor algorithm, a local outlier factor algorithm, or an isolation forest algorithm (paragraphs [0011] and [00101]).
Stamatoyannopoulos discloses measuring a Euclidean distance of a shift in the latent space of the cell as a result of using the genomic editing unit to edit the genomic regions (paragraphs [0095],  [00149], [0208], and [0210]).
Stamatoyannopoulos discloses measuring a quantity of a shift in the latent space of each of cell as a result of using the genomic editing unit to edit the genomic regions (paragraphs [0095] and [00149]. Stamatoyannopoulos discloses using the measured quantities to rank the one or more genes for therapeutic targeting (paragraphs [0095], [00134], [00149], and [00211]).
Stamatoyannopoulos discloses measuring a quantity of shift in the latent space of the cell using a density estimation function as a result of using the genomic editing unit of the genomic regions (paragraphs [0095], [00149], and [00188]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Yellen’s method by including the mapping using a supervised dimensionality reduction algorithm to analyze the single-cell RNA sequence data for the diseased and normal cells into a latent space corresponding to a plurality of phenotypic states of the cell type, based at least on a topology of the latent space, as disclosed by Altus, because this algorithm provides a method for analysis of the re-programming of the cells from one phenotypic state to another.  Thus, one of ordinary skill in the art would be able to determine genomic regions in a cell and target therapeutics to a diseased cell with the expectation that the cell could be re-programmed to a non-diseased phenotypic state.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yellen by including Stamatoyannopoulos’ mapping the single cell RNA sequence data for diseased and normal cells into a latent space corresponding to a plurality of phenotypic states of a cell type based on the topology of the latent space because the modifications would provide for mapping the input data to an output dataset comprising, for example a cell classification decision or a cell characterization data set comprising representation of one or more key attributes of an input cell feature data set.   themodificationswouldmaptheinputdatatoanoutputdatasetcomprising,e.g.,acellclassification

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-44 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41 of copending Application No. 17/556,068 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘068 application claims a method of identifying one or more regions for therapeutic targeting comprising providing single-cell RNA sequence data for a plurality of diseased cells and a plurality of normal cells of a cell type; mapping the sequence data for the cells, identifying based on topology of latent space of the cells genomic regions for therapeutic targeting, and electronically outputting  the genomic regions.  The ‘068 application further claims that the mapping is carried out using a dimensionality reduction algorithm, which comprises a uniform manifold approximation and projection (UMAP) algorithm.  While the ‘068 application does not claim re-programming the cell from one phenotypic type to another phenotypic type, as claimed in the instant application, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the ‘068 applications therapeutic targeting could be accomplished by editing the cells in order to re-program the cells from one phenotypic type to another, such as re-programming a cancer cell to a normal cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636